Citation Nr: 0630500	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  96-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for status post kidney transplant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to May 1983 and 
from November 1986 to September 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which continued a 100 percent evaluation 
for end stage renal disease, status post living-related donor 
kidney transplant until November 1, 1995, at which time a 30 
percent evaluation would be assigned pending examination to 
determine residuals.  

In August 2003 the Board remanded the claims of entitlement 
to restoration of a 100 percent disability rating for status 
post kidney transplant and entitlement to an increased rating 
for residuals of status post kidney transplant, currently 
evaluated as 30 percent disabling, for further development.  
Because this decision restores the 100 percent evaluation, 
the claim of entitlement to an increased rating is moot.

In July and August 2006 the veteran submitted additional 
evidence to the Board.  Both of these pieces of evidence were 
accompanied by a waiver of initial RO consideration.  See 
38 C.F.R. § 20.1304 (2006).  In September 2006 the Board 
granted a motion to advance this case on its docket.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  

In this case the veteran has satisfied each of these 
requirements.  However, in light of the Board's decision to 
restore the 100 percent schedular evaluation for status post 
kidney transplant, the claim of entitlement to TDIU is now 
moot.  Green v. West, 11 Vet. App. 472, 476 (1998); 38 C.F.R. 
§ 4.16(a).  

This decision also renders moot the claim for an increased 
rating for kidney disease.



FINDINGS OF FACT

1.  A March 1995 rating decision granted an increased 
evaluation of 100 percent for chronic renal insufficiency 
with hypertension, effective October 2, 1994, with a 
scheduled reduction to 30 percent, effective November 1, 
1995, pending re-examination.  

2.  An April 1995 rating decision continued the 100 percent 
evaluation, with reduction to 30 percent, pending re-
examination, planned effective November 1, 1995.  

3.  An October 1995 rating decision indicated that the 
reduction to 30 percent would take effect as scheduled.  The 
veteran did not receive a copy of this rating decision but 
was provided identical notice in a November 1995 supplemental 
statement of the case (SSOC).  

4.  The record does not reflect that the RO provided the 
veteran with detailed reasons for the reduction, notified him 
that he had 60 days within which to present evidence that his 
disability should continue to be compensated at 100 percent, 
or informed him of the opportunity for a predetermination 
hearing prior to the rating reduction.  



CONCLUSION OF LAW

Restoration of a 100 percent disability rating for status 
post kidney transplant is warranted, as the reduction to a 30 
percent rating was void ab initio.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.105 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Analysis

The veteran was initially granted service connection for 
chronic renal insufficiency, evaluated as 80 percent 
disabling, in August 1994, effective in September 1993.  A 
March 1995 rating decision granted an increased evaluation of 
100 percent, effective October 2, 1994, the date of 
hospitalization for kidney transplant.  The rating decision 
indicated that the 100 percent evaluation would continue for 
one year following transplant surgery and, thereafter, a 
minimum 30 percent evaluation would be assigned pending re-
examination to determine residuals.  

While the claims file includes a copy of the March 1995 
rating decision, the record does not include any notice 
letter informing the veteran of that rating decision.  An 
April 1995 Report of Contact indicates that the veteran did 
not receive his rating letter stating why his rating would be 
reduced effective November 1, 1995, and requests that such 
letter be sent.  

The claims file does not include a letter explaining the 
planned reduction, rather, an April 1995 rating decision 
continued a 100 percent evaluation for end stage renal 
disease, status post living-related donor kidney transplant.  
This rating decision reiterated that a 100 percent evaluation 
was assigned from the date of hospital admission for 
transplant surgery and that such evaluation would continue 
until a mandatory VA examination conducted one year following 
hospital discharge.  This rating decision again noted that a 
30 percent evaluation would be assigned, effective November 
1, 1995, pending re-examination.  The claims file includes an 
April 1995 letter to the veteran providing notice of this 
rating decision.

The veteran underwent VA examination in September 1995.  He 
indicated that he was currently on an experimental drug and 
saw a nephrologist once a month.  He said that he suffered 
from blood pressure perfusion in his current occupation, 
however, the examination report also states that the veteran 
was unemployed and does not include a blood pressure reading.  
Blood urea nitrogen (BUN) was 13 mg/dl and creatinine was 1.8 
mg/dl.  

An October 1995 rating decision indicated that the November 
1, 1995 reduction to 30 percent would take effect as 
scheduled.  Based on the VA examination, the RO concluded 
that the evidence demonstrated adequate functioning of the 
veteran's kidney and did not warrant an evaluation greater 
than 30 percent.  

A December 1995 letter from the RO reflects that the veteran 
did not receive a copy of the October 1995 rating decision, 
however, he did receive a November 1995 supplemental 
statement of the case (SSOC).  The RO noted that the 
information provided in the rating decision was also provided 
in the SSOC, and examination of the two documents reveals 
identical reasons and bases.  

The veteran's disability, status post kidney transplant, is 
evaluated under Diagnostic Code 7531.  Under this diagnostic 
code, kidney transplant is evaluated as 100 percent disabling 
following transplant surgery, and, thereafter, is rated on 
residuals as renal dysfunction, with a minimum rating of 30 
percent.  38 C.F.R. § 4.115b, Diagnostic Code 7531 (2006).  A 
note to Diagnostic Code 7531 provides that the 100 percent 
evaluation shall be assigned as of the date of hospital 
admission for transplant surgery and shall continue with a 
mandatory VA examination one year following hospital 
discharge.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  Id.  

Renal dysfunction is evaluated as noncompensable to 100 
percent disabling according to 38 C.F.R. § 4.115a.  That 
regulation provides a 100 percent rating when regular 
dialysis is required or when renal dysfunction precludes more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  Id.

None of the VA examinations conducted since 1995 have 
reported all of the findings needed to evaluate renal 
dysfunction under 38 C.F.R. § 4.115a.  An August 2001 
examination shows that the veteran had anemia secondary to 
end stage kidney disease.  In a letter dated in August 2006, 
the veteran's physician reported that the transplanted kidney 
had done well until 2002, when there was a slow decline in 
renal function, and had been on chronic dialysis since July 
2006.

The procedural requirements for reductions in disability 
compensation ratings are set forth in 38 C.F.R. § 3.105(e).  
As in effect at the time of the rating reduction, the 
regulation provided that the beneficiary must be notified at 
his or her latest address of record of the contemplated 
action, furnished detailed reasons therefor, and given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e) (1995).  

Unless otherwise provided in 38 C.F.R. § 3.105(h), if 
additional evidence is not received within the 60 day period, 
final rating action will be taken and the award will be 
reduced effective the last day of the month in which a 60 day 
period from the date of notice to the veteran expires.  Id.  
According to 38 C.F.R. § 3.105(h), now 38 C.F.R. § 3.105(i), 
the veteran must also be informed that he or she may request 
a predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
38 C.F.R. § 3.105(h) (1995).  

While the March and April 1995 rating decisions indicated 
that the 100 percent evaluation would be reduced to 30 
percent on November 1, 1995, pending re-examination, neither 
of these rating decisions provided detailed reasons for the 
reduction.  Specifically, the April 1995 Report of Contact 
reflects that the veteran did not receive a letter explaining 
why his rating would be reduced, and although there is a 
request that a letter be sent, there is no such letter of 
record.  In addition to failing to provide detailed reasons 
for the planned reduction, neither of these rating decisions, 
nor the letter accompanying the April 1995 rating decision, 
informed the veteran that he had 60 days to present evidence 
showing that compensation should be continued at the 100 
percent rate or that he could request a predetermination 
hearing.  

The procedural requirements of 38 C.F.R. § 3.105 were also 
not satisfied by the October 1995 rating decision, which, 
while discussing the results of the September 1995 VA 
examination and the 30 percent rating, did not advise the 
veteran that he could submit evidence or request a hearing.  
Even if this decision had included the required notice, it 
could not satisfy the procedural requirements of 38 C.F.R. 
§ 3.105 as the RO acknowledged that the veteran never 
received a copy of the rating decision.  While he was 
provided with identical information in the November 2005 
SSOC, this was mailed after the rating reduction took effect, 
and, therefore, also cannot satisfy the procedural 
requirements of 38 C.F.R. § 3.105.  

Failure to accurately apply the provisions of 38 C.F.R. 
§ 3.105(e) would not void the rating reduction, but would 
merely create an incorrect effective date.  VAOPGCPREC 31-97 
(1997).  However, the General Counsel opinion dealt with a 
situation in which notice had been provided, but an incorrect 
date of reduction had been selected.  In this case, review of 
the claims file reveals not that the procedural requirements 
were inaccurately applied, but that the veteran did not 
receive notice complying with those requirements.  

Similarly, the Federal Circuit has held that the failure to 
provide "detailed reasons" as required by 38 C.F.R. 
§ 3.105(e), would not prevent a rating reduction from 
becoming final.  Norton v. Principi, 376 F.3d 1336 (Fed. Cir. 
2004).  In the instant case, however, the rating decision was 
appealed before becoming final.

The Court has held that where VA procedures authorize the 
Secretary to reduce benefits in certain contexts, as does 
38 C.F.R. § 3.105, such a reduction must be preceded by 
detailed and specific procedural safeguards that fully and 
fairly give the claimant notice of the proposed reduction and 
an opportunity to contest it.  Majeed v. Principi, 16 Vet. 
App. 421, 434 (2002).  

Thus, where the procedural requirements are not followed, as 
distinguished from inaccurately applied, the rating 
reductions are not proper.  See Hayes v. Brown, 9 Vet. App. 
67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).  

Under these circumstances, the Board must conclude that the 
reduction in the 100 percent disability rating for status 
post kidney transplant was not accomplished in accordance 
with the clear regulatory requirements of 38 C.F.R. 
§ 3.105(e), to which, under the express terms of Diagnostic 
Code 7531, reductions in rating must conform.  As such, the 
Board finds that the November 1995 reduction of the 100 
percent disability rating denied the veteran due process and 
is void ab initio.  

As the reduction was improper, the 100 percent evaluation for 
service connected status post kidney transplant is restored, 
effective November 1, 1995.  








							(CONTINUED ON NEXT PAGE)
ORDER

Restoration of a 100 percent disability rating for status 
post kidney transplant is granted, effective November 1, 
1995.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


